United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 00-2715SD
                                   _____________

United States of America,                *
                                         * On Appeal from the United
             Appellee,                   * States District Court
                                         * for the District of
      v.                                 * South Dakota.
                                         *
Monica Anne White,                       * [Not To Be Published]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: February 15, 2001
                                Filed: March 1, 2001
                                    ___________

Before RICHARD S. ARNOLD and HANSEN, Circuit Judges, and DAVIS,1 District
      Judge.
                           ___________

PER CURIAM.

       Monica Anne White appeals her mandatory minimum sentence imposed by the
District Court2 pursuant to a conviction for conspiracy to possess methamphetamine in
violation of 21 U.S.C. § 846 and possession with the intent to distribute


      1
      The Hon. Michael J. Davis, United States District Judge for the District of
Minnesota, sitting by designation.
      2
      The Hon. Andrew W. Bogue, United States District Judge for the District of
South Dakota.
methamphetamine in violation of 21 U.S.C. § 841(a)(1). Ms. White claims the Court
erred in imposing sentence under 21 U.S.C. § 841(b)(1)(B) rather than § 841(b)(1)(C).
We affirm.

       Ms. White argues that drug quantities triggering § 841(b)(1)(B) are elements of
the statutory offense because this provision imposes a mandatory minimum sentence.
Therefore, she says, the indictment must have specified drug quantity and the
government must have proved that quantity to the jury beyond a reasonable doubt.
Since the quantity of methamphetamine involved in the charge here was not alleged in
the indictment or proved to the jury, she argues that she should have been sentenced
under § 841(b)(1)(C), which has no mandatory minimum. We disagree.

       We have held that where a defendant is sentenced within the statutory range of
the basic crime for which she was convicted, drug quantity does not have to appear in
the indictment or be found by a jury beyond a reasonable doubt. See United States v.
Aguayo-Delgado, 220 F.3d 926 (8th Cir.), cert. denied, 121 S. Ct. 600 (2000). Here,
Ms. White's sentence of 60 months (5 years) imprisonment is within the statutory range
of 0 to 20 years provided by § 841(b)(1)(C), which does not reference a specific drug
quantity for methamphetamine. Thus, there was no error in Ms. White's sentence.

      Accordingly, the judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-